Citation Nr: 1337433	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  07-38 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to initial extraschedular evaluations in excess of 10 percent for lumbar spine degenerative disc disease (DDD) from September 17, 2006 to April 13, 2008; in excess of 20 percent from April 14, 2008 to May 17, 2009; in excess of 10 percent from May 18, 2009 to June 8, 2011; and in excess of 20 percent from June 9, 2011.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his mother, and his girlfriend



ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to September 2006.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  During the pendency of the appeal, jurisdiction of the claims file was transferred to the RO in Buffalo, New York.

In November 2010, the Board remanded the case so that a hearing could be scheduled.  In March 2011, a videoconference hearing was held before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.  The Board remanded the case in May 2011.  In a September 2012 Board decision, the matter of an increased schedular evaluation for lumbar spine disability was decided.  The Veteran has not appealed this decision to the Court and it is final and not on appeal here.  The issue is therefore listed, and should be considered only on an extraschedular basis.  In September 2012, and July 2013, the Board remanded the claim for further development.

In an August 2013 rating decision, the RO granted entitlement to service connection for radiculopathy of the right lower extremity as related to the service-connected lumbar spine disability.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In September 2012 and July 2013, the Board referred the matters of entitlement to service connection for tinnitus as secondary to the service-connected left Eustachian tube dysfunction and for bruxism to the RO for appropriate action.  Review of the claims file shows that this adjudication has not occurred.  Therefore, these two matters are again referred to the RO for appropriate action.


FINDING OF FACT

1.  The diagnostic criteria for evaluating lumbar spine disability reasonably describe and contemplate the Veteran's symptoms associated with that disability.

2.  The evidence does not demonstrate an exceptional or unusual disability picture.


CONCLUSION OF LAW

The criteria for referral for an initial extraschedular evaluation for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code (Code) 5243 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R.            §§ 3.102, 3.156(a), 3.159 & 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was notified in a letter dated in October 2006 regarding the type of evidence necessary to establish his claim.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and post-service medical records.  VA examinations were obtained in October 2006, May 2009, June 2011, and August 2013.  38 C.F.R. § 3.159(c)(4).  Taken together, the VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, and recorded findings suitable for rating under the appropriate diagnostic codes.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  

Referral for Initial Extraschedular Evaluations

As noted above, only the issue of entitlement to referral for increased initial extraschedular evaluations for lumbar spine disability is on appeal.

Where schedular evaluations are inadequate, the RO should refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R.             § 3.321(b)(1); Thun, 22 Vet. App. at 116.

Thus, the Board must assess whether the relevant diagnostic criteria contemplate the severity and the symptoms of the Veteran's lumbar spine disability.  

VA treatment records show continued complaints of back pain and treatment related to the back.  Specifically, in March 2007, the Veteran complained of back pain daily and reported he was treating the pain with Tylenol and ibuprofen.  A March 2008 X-ray of the spine was negative.  In April 2008, a physical examination of the spine revealed lumbar flexion to "around 45 degrees" and extension to 10 degrees without pain.  Muscle strength testing was 5/5 in the bilateral lower extremities and sensory to light touch was intact bilaterally.  In May 2008, it was noted that the Veteran experienced moderate loss in flexion, a "pivot point at roughly L3 with 45 degrees of extension about that point and little to no movement below that point," and no loss in right and left side glide and right and left side bending.  It was noted that standing flexion produced lumbar pain and was worse after six repetitions; however, standing extension produced lumbar pain that was not worse with repetition.  In June 2008, the Veteran reported low level back pain rated at 3-4 out of 10.  A July 2008 physical therapy record indicated that the Veteran reported that his back pain levels and radicular symptoms have decreased in frequency and intensity.  A June 2009 record noted a displaced lumbar disc.  In November 2009, an active problem was noted to be displacement of lumbar intervertebral disc without myelopathy.  A July 2010 record noted low back pain severe by the end of the day.  In December 2010, the Veteran was prescribed hydrocodone for back pain.  A June 2011 lumbar spine X-ray revealed negative lumbosacral spine and sacroiliac joints.  In April 2013, the Veteran was seen for low back pain.  The Veteran reported pain located primarily in the lower back in addition to intermittent radiation to the right leg; he denied weakness or numbness and new bowel or bladder complaints.  An MRI of the lumbar spine (conducted in February 2013) revealed degenerative changes in the lower lumbar spine.  It was noted that the Veteran's pain appears related to arthritis of the spine and DDD.

Private treatment records also note complaints of back pain.  Notably, in May 2011, degenerative changes of the thoracolumbar spine were noted.

On October 2006 VA examination, the Veteran reported low back pain, usually related to physical activity such as bending, lifting, prolonged sitting, or standing, or prolonged walking.  He stated he has increased pain at work, but has only rarely stayed home from work due to back pain, and further, that there is mild restriction of sports, exercise, and recreational activity.  A lumbar spine X-ray taken in conjunction with this examination revealed some degenerative joint disease at the level of L5-S1.  Range of motion studies revealed forward flexion to 75 degrees limited by pain and extension to 30 degrees, with no production of pain.  A neurological examination was within normal limits.

On May 2009 VA examination report, the examiner noted a history of a back condition, which usually causes low back pain and occasionally radiates into his right posterior buttocks.  A physical examination revealed no muscle spasms or deformity.  There was tenderness on the right sacroiliac region.  Forward flexion was to 65 degrees and extension was to 15 degrees.  Pain was noted through motion.  The examiner indicated that he had normal muscle tone and strength in the lower extremities and no neurological deficits or sensory deficits.  The diagnosis was DDD of the lumbar spine.  The examiner noted that the Veteran's back pain is typically "not a limiting type of pain" and when he does have a flare-up, it is precipitated by an increased type of activity, such as working on a car.  During a flare-up, the examiner noted that the Veteran experiences less flexibility.  The examiner further noted no restriction in the Veteran's ability to complete his activities of daily living.  Additionally, the examiner noted while the Veteran used to have significant back pain working as an electrician, he did change jobs and went through vocational rehabilitation, and is now in school for computer networking.

In March 2011, the Veteran testified at a Board videoconference hearing.  He stated that he "has a lot of problems with his back" and sees a doctor frequently.  He reported using pain medication more frequently.  He further testified that he had to stop working as an electrician because of his back, and that he went back to school to get retrained for a job that was less physical, which he reported now having trouble with because "it's more physical than he thought."  

On June 2011 VA examination of the spine, the Veteran reported recurrent episodes of low back pain usually associated with lifting, crouching to service machinery, and prolonged standing or walking.  The Veteran reported that at times, the pain will radiate into his right buttock and down the right leg, or less frequently, into the left buttock.  A physical examination revealed no ankylosis, scoliosis, or lumbar lordosis or flattening.  Further, there was no spasm, atrophy, guarding, or weakness. Pain with motion and tenderness were noted.  Range of motion revealed flexion to 40 degrees, extension to 10 degrees, left lateral flexion to 30 degrees, left lateral rotation to 30 degrees, right lateral flexion to 10 degrees, and right lateral rotation to 30 degrees, with objective evidence of pain on active range of motion and following repetitive motion.  The examiner noted no additional limitation of motion after three repetitions.  The examiner diagnosed chronic low back strain and noted that because of this problem, the Veteran has had to request help when servicing heavy equipment at work.  Further, the examiner noted that his back pain slows down his work pace and causes fatigue.  The effects on occupational activities were noted to be decreased mobility, weakness or fatigue, and pain.  The examiner noted that he does not service his own cars anymore, and he experiences lifting, bending and twisting limitations.

In April 2013, the Veteran submitted a statement indicating that his back "has gotten progressively worse."

On August 2013 VA examination, the Veteran reported flare-ups of the thoracolumbar spine.  Range of motion studies revealed forward flexion to 60 degrees with evidence of painful motion at 40 degrees; extension to 20 degrees with evidence of painful motion at 20 degrees; right lateral flexion to 30 degrees or greater with evidence of painful motion at 30 degrees or greater; left lateral flexion to 30 degrees or greater with no evidence of painful motion; right lateral rotation to 30 degrees or greater with evidence of painful motion at 30 degrees or greater; and left lateral rotation to 30 degrees or greater with evidence of painful motion at 30 degrees or greater.  The examiner noted no additional limitation in range of motion following repetitive use testing.  Functional loss was noted to be less movement than normal, pain on movement, and interference with sitting, standing, and/or weight bearing.  The examiner indicated that the Veteran did not have localized tenderness or pain to palpation, nor guarding or muscle spasm of the back.  Muscle strength and a sensory examination were normal.  The examiner did note that the Veteran has mild radiculopathy in the right lower extremity; however, no neurologic abnormalities were noted.  Further, intervertebral disc syndrome was not found.

Following an examination, the examiner noted that the Veteran's thoracolumbar spine condition does impact his ability to work, noting that the Veteran is currently back to school for network security courses, but that he finds "carrying [a] 20-30 lb. bookbag will aggravate [his] back" and that "sitting for 2-3 hrs in class will aggravate [his] back." 

The Veteran's vocational rehabilitation file has also been reviewed, which includes an October 2007 counseling narrative report indicating that the Veteran has "demonstrated extremely strong academic performance with 4.0 GPA" and based on the Veteran's demonstrated and assessed pattern of aptitudes, interests and abilities, existing labor market data, and potential to result in suitable employment, "computer networking systems was identified as a viable employment goal."  In July 2009, the Veteran was declared rehabilitated, as it was noted that he has maintained employment as a customer engineer for at least 60 days.

Here, the Veteran's lumbar spine disability is evaluated as 10 percent disabling from September 17, 2006; 20 percent disabling from April 14, 2008; 10 percent disabling from May 18, 2009; and 20 percent disabling from June 9, 2011.  A review of the evidence finds that the schedular evaluations in this case are not inadequate.

The provisions of 38 C.F.R. § 4.71a, provide a general rating formula for diseases and injuries of the spine. Under this formula a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is not greater 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

Note (1): VA evaluates any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 38 C.F.R. § 4.71a, Codes 5235-5242.

The rating schedule further provides that an intervertebral disc syndrome (preoperatively or postoperatively) is rated under either the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R.    § 4.25.

Under 38 C.F.R. § 4.71a, Code 5243, a 60 percent rating is in order for an Intervertebral Disc Syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is assigned when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 20 percent rating is assigned when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Finally, a 10 percent rating is assigned when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months

Note (1): For purposes of evaluations under Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

See 38 C.F.R. § 4.71a, Code 5243.

For the periods from September 17, 2006 to April 13, 2008 and from May 18, 2009 to June 8, 2011, the evidence shows that the lumbar spine DDD was not productive of thoracolumbar forward flexion limited to 60 degrees or a combined range of thoracolumbar motion not greater than 120 degrees; muscle spasm, guarding, or localized tenderness severe enough to cause an abnormal gait or abnormal spinal contour; or incapacitating episodes having a total duration of at least two weeks but less than four weeks during any 12-month period.  Instead, the evidence shows that the Veteran's low back symptomatology and functional impairment (primarily low back pain and less movement than normal) during these periods are contemplated by the 10 percent rating, and also, that the rating criteria provide for symptomatology more severe than is shown by the evidence in this case.  Thus, the Board finds that the evidence during these periods does not demonstrate an exceptional or unusual disability picture and referral for extraschedular consideration is not warranted.

For the periods from April 14, 2008 to May 17, 2009 and from June 9, 2011, the evidence shows that the Veteran's lumbar spine DDD was productive of forward flexion limited to no more than 40 degrees.  It was not productive of either thoracolumbar forward flexion to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks but less than six weeks during any 12-month term during these periods.  As the diagnostic criteria provide for impairment, including limitation of motion and low back pain, in addition to certain additional manifestations of back disability which are not reflected by the medical evidence in this case, the evidence does not demonstrate an exceptional or unusual disability picture during these periods and referral for extraschedular consideration is not warranted.

For the reasons above, the Board finds the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's lumbar spine disability, as they assess his limitation of motion, low back pain, and interference with sitting, standing, and/or weight-bearing.  Thus, the schedular evaluations in this case are not inadequate and referral for extraschedular consideration is not warranted. 

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  


ORDER

Entitlement to referral for initial extraschedular evaluations for service-connected lumbar spine disability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


